      Case 2:18-cv-00002-BMM Document 44-1 Filed 10/08/18 Page 1 of 5



John Meyer, MT Bar #11206
P.O. Box 412
Bozeman, MT 59771
Ph: (406) 546-0149
John@cottonwoodlaw.org

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
           Plaintiff,               )
     vs.                            )              EXHIBIT 1
                                    )
BIG SKY RESORT;                     )
                                    )
           Defendant.               )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
Case 2:18-cv-00002-BMM Document 44-1 Filed 10/08/18 Page 2 of 5
Case 2:18-cv-00002-BMM Document 44-1 Filed 10/08/18 Page 3 of 5
Case 2:18-cv-00002-BMM Document 44-1 Filed 10/08/18 Page 4 of 5
Case 2:18-cv-00002-BMM Document 44-1 Filed 10/08/18 Page 5 of 5
